DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 4/29/22, with respect to claims 1-6, 8-11, 22 and 24 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-6, 8-11, 22, and 24 have been withdrawn. 

Allowable Subject Matter
Claims 2-10, 12-21, 23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 2-10 and 12-16, the prior art does not disclose a plenoptic camera with the combination of limitations specified in the claimed invention, specifically the limitations of:
at least one further reflective element configured to reflect the light rays reflected by the first reflective element before arriving at the image sensor, and at least one further three-sided optical element having two refractive surfaces forming a lens element of the main lens and a reflective surface forming the at least one further reflective element, as stated in claim 12.
In regard to claims 17-21, the prior art does not disclose a plenoptic camera with the combination of limitations specified in the claimed invention, specifically the limitations of:
a first reflective element configured to reflect light rays captured by the plenoptic camera before arriving at the image sensor wherein the main lens comprises a plurality of non-cemented lens elements, as stated in claim 17.
In regard to claims 23, the prior art does not disclose a camera module with the combination of limitations specified in the claimed invention, specifically the limitations of:
a first reflective element configured to reflect light rays captured by the plenoptic camera before arriving at the image sensor, wherein the components of the plenoptic camera are arranged such that a thickness (Sz) of the camera module is lower than 10 mm, as stated in claim 23.
In regard to claims 25-27, the prior art does not disclose a camera module with the combination of limitations specified in the claimed invention, specifically the limitations of:
a first reflective element configured to reflect light rays captured by the plenoptic camera before arriving at the image sensor, wherein the image sensor of the plenoptic camera is arranged on the mobile device such that the normal line of the image sensor is parallel to the back side of the mobile device, as stated in claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs